Motion Granted; Order filed October 4, 2016.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-16-00232-CR
                                 ____________

                     MICHAEL E. C. DONALD, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 149th District Court
                            Brazoria County, Texas
                       Trial Court Cause No. 77089-CR


                                      ORDER

      The reporter’s record in this case was due July 1, 2016. See Tex. R. App. P.
35.1. We granted three extensions of time to file the reporter’s record until October
3, 2016. When we granted the last extension, we noted that no further extensions
would be granted absent exceptional circumstances. No record was filed. On
October 3, 2016, Robin Rios, the court reporter, filed a further request for extension
of time to file the reporter’s record. To date, the court reporter has submitted no
record. We grant the request and issue the following order.

       Accordingly, we order Robin Rios to file the reporter’s record with the clerk
of this court on or before November 3, 2016. The trial and appellate courts are jointly
responsible for ensuring that the appellate record is timely filed. See Tex. R. App.
P. 35.3(c). If Robin Rios does not timely file the record as ordered, we will issue an
order directing the trial court to conduct a hearing to determine the reason for the
failure to file the record.

                                   PER CURIAM